Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 10-14-2020 under new application; which have been placed of record in the file. Claims 1-18 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over yang Shengji (WO 2019062178 A1) in view of Wenxin Jiang et al. (US 20200052050 A1).

Regarding Claim 9, yang Shengji (WO 2019062178 A1)  suggests a touch display device paragraph 55), wherein the touch display device comprises: an organic light-emitting diode display panel (paragraph 55)  comprising support pillars (paragraph 59) and a cathode (paragraph 56), wherein a part of the cathode is formed on the support pillars (paragraph 60); and a touch layer positioned on a side of the organic light-emitting diode display panel (please see figure 1, 3, paragraphs 55, 59, 60), wherein the touch layer comprises an insulation layer (paragraph 69), and a first conductive layer (paragraph 70), the insulation layer is provided with protrusions (please figures 4a-4c insulating layer 110), a part of the first conductive layer is positioned on a side of the protrusions away from the cathode (please see figures 4a-4c cathode Y, insulating layer 110 and L1 and L2 forming conductive layer please also see figure 2a), and orthographic projections of the protrusions on the touch display device at least partially coincide with orthographic projections of the support pillars on the touch display device (please see figures 1-4, paragraphs 67, 68  does suggest orthographic projections of the protrusions on the touch display device at least partially coincide with orthographic projections of the support pillars on the touch display device).
However, prior art of yang Shengji (WO 2019062178 A1)  does not disclose conductive layer.
However, prior art of Wenxin Jiang et al. (US 20200052050 A1) does disclose insulating layer (paragraph 35)  and conductive layer (paragraph 78).
yang Shengji (WO 2019062178 A1)  teaches A touch display device, wherein the touch display device comprises: an organic light-emitting diode display panel comprising support pillars and a cathode.
Wenxin Jiang et al. (US 20200052050 A1) teaches an organic light-emitting display panel with insulating layer and conducting layer and the organic light-emitting display panel also includes a plurality of pillar support disposed in the non-display region. At least one pillar support of the plurality of pillar support units is disposed on the surface of the pixel defining layer away from the substrate.
yang Shengji (WO 2019062178 A1)  does suggest insulting layer and conductive material metal.
yang Shengji (WO 2019062178 A1)  does not teach disclose conductive layer yang Shengji (WO 2019062178 A1)  contained a device which differed the claimed process by the substitution of conductive layer.
Wenxin Jiang et al. (US 20200052050 A1) teaches substituted a conductive layer  and their functions were known in the art to conductive layer  is used to transmit signals to the cathode, and thus may connect the cathode and the signal source and serve as a connection bridge. yang Shengji (WO 2019062178 A1)  teaching of  conductive layer of Wenxin Jiang et al. (US 20200052050 A1) and the results would have been predictable and resulted conductive layer is used to transmit signals to the cathode, and thus may connect the cathode and the signal source and serve as a connection bridge. Wenxin Jiang et al. (US 20200052050 A1) paragraph 78.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 10, Wenxin Jiang et al. (US 20200052050 A1) suggests  the organic light-emitting diode display panel further comprises a pixel definition layer (paragraphs 6, 8), the support pillars are arranged on the pixel definition layer (, another part of the cathode is formed on the pixel definition layer (paragraph 92), and another part of the first conductive layer is formed on the insulation layer (please see figure 9, item 120, 170); wherein a gap defined between the another part of the cathode formed on the pixel definition layer and a corresponding part of the first conductive layer is equal to a gap defined between the part of the cathode formed on the support pillars  (please see figures 4, 5, Item 150 pixel definition layer cathode is 143, supporting pillars 300, paragraph 108) and the part of the first conductive layer formed on the side of the protrusions away from the cathode (please see figure 6, 8,9, item  170 conductive layer, 143 cathode, item 120 comprising insulating layer).

Regarding Claim 11, Wenxin Jiang et al. (US 20200052050 A1) suggests  a height of the protrusions is equal to a height of the support pillars (please see figures 4-9, 12 item 300 pillars and item 120 comprising insulating layer).

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over yang Shengji (WO 2019062178 A1) in view of Wenxin Jiang et al. (US 20200052050 A1) as applied to claims 9-11 above and further in view of Chen Yen-Chung et al. (Us 20190004642 A1).

Regarding Claim 12, yang Shengji (WO 2019062178 A1) in view of Wenxin Jiang et al. (US 20200052050 A1) fails to suggest the touch layer further comprises a second conductive layer, the insulation layer is positioned between the first conductive layer and the second conductive layer, the second conductive layer comprises a bridge lines.
However, prior art of  Chen Yen-Chung et al. (Us 20190004642 A1) suggests the touch layer further comprises a second conductive layer, the insulation layer is positioned between the first conductive layer and the second conductive layer, the second conductive layer comprises a bridge lines (please see figures 4, 5, 7 paragraphs 34-36 suggests first and second conductive layer with insulating layer positioned between and second conductive layer comprise bridge lines). 
yang Shengji (WO 2019062178 A1)  teaches A touch display device, wherein the touch display device comprises: an organic light-emitting diode display panel comprising support pillars and a cathode.
Wenxin Jiang et al. (US 20200052050 A1) teaches flexible  organic light-emitting display panel with insulating layer and conducting layer and the organic light-emitting display panel also includes a plurality of pillar support disposed in the non-display region. At least one pillar support of the plurality of pillar support units is disposed on the surface of the pixel defining layer away from the substrate.
Chen Yen-Chung et al. (Us 20190004642 A1) teaches the touch layer further comprises a second conductive layer, the insulation layer is positioned between the first conductive layer and the second conductive layer, the second conductive layer comprises a bridge lines
yang Shengji (WO 2019062178 A1)  does suggest insulting layer and conductive material metal.
yang Shengji (WO 2019062178 A1)  does not teach disclose suggests the touch layer further comprises a second conductive layer, the insulation layer is positioned between the first conductive layer and the second conductive layer, the second conductive layer comprises a bridge line.
yang Shengji (WO 2019062178 A1) in view of Wenxin Jiang et al. (US 20200052050 A1)  contained a device which differed the claimed process by the substitution of suggests the touch layer further comprises a second conductive layer, the insulation layer is positioned between the first conductive layer and the second conductive layer, the second conductive layer comprises a bridge lines.
Chen Yen-Chung et al. (Us 20190004642 A1) teaches substituted the touch layer further comprises a second conductive layer, the insulation layer is positioned between the first conductive layer and the second conductive layer, the second conductive layer comprises a bridge lines and their functions were known in the art to improve support flexible display flexibility and image quality; Chen Yen-Chung et al. (Us 20190004642 A1) paragraph 7. Yang Shengji (WO 2019062178 A1) in view of Wenxin Jiang et al. (US 20200052050 A1) teaching  of  flexible display could have been substituted with the touch layer further comprises a second conductive layer, the insulation layer is positioned between the first conductive layer and the second conductive layer, the second conductive layer comprises a bridge lines of Chen Yen-Chung et al. (Us 20190004642 A1) and the results would have been predictable and resulted in improving the display quality. Chen Yen-Chung et al. (Us 20190004642 A1) paragraph 7.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 12 Wenxin Jiang et al. (US 20200052050 A1)  suggests orthographic projections of the bridge lines on the touch display device is staggered from the orthographic projections of the support pillars on the touch display device (please see figures 10, 11, paragraphs 78, 92).
Please also see prior art of yang Shengji (WO 2019062178 A1) disclosure  figure 8, paragraphs 85-104, figures 1-4, paragraphs 67, 68 suggests orthographic projections of the bridge lines on the touch display device is staggered from the orthographic projections of the support pillars on the touch display device.

Regarding Claim 13, Chen Yen-Chung et al. (Us 20190004642 A1) suggests  the first conductive layer comprises first electrodes and second electrodes (please see paragraphs 34, 35), the first electrodes are electrically insulated from the second electrodes, adjacent two of the first electrodes are formed continuously, adjacent two of the second electrodes are electrically connected through the bridge lines (please see paragraphs 34, 35 item 215 and 218 provide the insulation), and each of the second electrodes is electrically connected to the bridge lines through a first via defined in the insulation layer please see paragraphs 34, 35).

Regarding Claim 14, Chen Yen-Chung et al. (Us 20190004642 A1) suggests  the first conductive layer further comprises first leads and second leads (pleases figures 7 paragraphs 34, 35), the second conductive layer further comprises third leads and fourth leads, the third leads are electrically connected to the first leads in one-to-one correspondence, the third leads are electrically connected to a part of the first electrodes through second vias defined in the insulation layer (please see figures 7A-7C items 215 and 218 provides insulation, please see paragraphs 34, 35 further suggests plurality of leads connecting to the electrodes connected to the connecting pad), the fourth leads are electrically connected to the second leads in one-to-one correspondence, and the fourth leads are electrically connected to a part of the second electrodes through third vias defined in the insulation layer.(please see figure 7, paragraphs 34, 35 please notice all the connections are one to one connection).

Regarding Claim 15, yang Shengji (WO 2019062178 A1) suggests the orthographic projections of the support pillars on the touch display device are positioned within the orthographic projections of the protrusions on the touch display device, or, the orthographic projections of the support pillars on the touch display device completely coincide with the orthographic projections of the protrusions on the touch display device (please see figures 1-4, paragraphs 67, 68  does suggest orthographic projections of the protrusions on the touch display device at least partially coincide with orthographic projections of the support pillars on the touch display device).

Regarding Claim 16,  Wenxin Jiang et al. (US 20200052050 A1) suggests  the insulation layer comprises at least one of an inorganic insulation layer or an organic insulation layer (paragraph 35 suggesting insulation layer being inorganic)

Regarding Claim 17,  Wenxin Jiang et al. (US 20200052050 A1) suggests the organic light-emitting diode display panel comprises a plurality of sub-pixels, and each of the support pillars is disposed between two adjacent sub-pixels (please see figure 12 item 300 support pillars an item 143 is cathode, please notice the display is OLED each pixels or sub-pixels has light emitting diode consists of anode and cathode; the figure 12 suggests support pillars is disposed between two adjacent sub-pixels (or cathode); please also see paragraphs 7, 8. 
Please also see Applicant admitted prior art figure 1,  paragraph 3, suggest support pillars are dispersedly arranged above the pixel definition layer position between adjacent  sub-pixels. Please notice rational to present AAPA (Applicant’s Admitted Prior Art); please notice Wenxin Jiang et al. (US 20200052050 A1) does suggest sub-pixel however, does not disclose or recite sub-pixel, sub-pixels are well known to one ordinary skill in the art as disclosed by AAPA (Applicant’s Admitted Prior Art) figure 1, paragraph 3.

Regarding Claim 18,  Wenxin Jiang et al. (US 20200052050 A1) suggests the organic light-emitting diode display panel comprises an encapsulation layer, and the encapsulation layer is disposed between the cathode and the touch layer (please see paragraph 4).
Chen Yen-Chung et al. (Us 20190004642 A1) disclosure paragraph 29.
yang Shengji (WO 2019062178 A1) disclosure paragraph 55, figure 1.
Please also see Applicant admitted prior art figure1,  paragraph 3, suggest  the encapsulation layer is disposed between the cathode and the touch layer. Please notice rational to present AAPA (Applicant’s Admitted Prior Art); please notice thin film encapsulation layers are well known to one ordinary skill in the art as they are being deployed to protect OLED display and  display elements; light-emitting diode consisting of  cathode and anode  and touch screen or touch panel or touch sensing layer are on top of the display. Thus since thin film encapsulation layers disposed on top of the display and display element light-emitting diode consisting of  cathode and anode, it obviously suggests encapsulation layer is disposed between the cathode and the touch layer and AAPA discloses in figure 1, paragraph 3 well known teaching of encapsulation layer is disposed between the cathode and the touch layer.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
The closest prior art of yang Shengji (WO 2019062178 A1) in view of Wenxin Jiang et al. (US 20200052050 A1); Chen Yen-Chung et al. (Us 20190004642 A1) and AAPA figure 1, paragraph 3, fails to disclose or suggest all the other claim limitations of claim 1 in combination with underlined bold limitations recited below:
a gap defined between the another part of the cathode formed on the pixel definition layer and a corresponding part of the first conductive layer is equal to a gap defined between the part of the cathode formed on the support pillars and the part of the first conductive layer formed on the side of the protrusions away from the cathode
The following is an examiner’s statement of reasons for allowance:  
All of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a gap defined between the another part of the cathode formed on the pixel definition layer and a corresponding part of the first conductive layer is equal to a gap defined between the part of the cathode formed on the support pillars and the part of the first conductive layer formed on the side of the protrusions away from the cathode

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
Shengji Yang et al. (US 20200035756 A1)  disclosure paragraphs 5, 10, 53.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-28-2022